DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Amendment
The Amendment filed 02/16/2022 has been entered. Claims 1, 17, 19 and 21 have been amended. Claims 1-22 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 02/16/2022, have been fully considered and entered but are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
As shown above, claim 1 features: [1] calculating a spatial offset (e.g. an (x,y) translation) from a function of time; and then [2] determining a second partitioning by shifting a first partitioning by the 
None of the cited references disclose calculating a two-dimensional offset from a function of time. The Office Action admits Bankoski does not disclose selecting a partition based on a function of time and a time of a picture, and instead points to Wang as teaching a function of time. Office Action, at 5. However, Wang does not teach a function of time used to calculate a spatial offset shift of a prior partitining, as in claim 1. Instead, Wang teaches a modulo function (of time) which is used to select between two partitioning options (fixed for variable). For example, Wang FIG. 7, which was cited in the Office Action, indicates a modulo  
function, in box 704, which is used to select between two partitioning options (the fixed partitioning of box 714 or variable partitioning of box 706):
Wang, at FIG. 7. A function of time used to make a binary choice between two partitioning options, as in Wang, is not the same as a function of time used to calculate a spatial offset shift of a prior partitioning, as in claim 1. A binary choice is not the same as a spatial offset. Hence, Wang does not disclose calculating a spatial offset as in claim 1. During the Examiner interview, Examiner Ayman explained that Wang teaches using the modulo function in Wang FIG. 7 box  
704 to determine a partitioning, just as claim 1 does. However, Wang does not teach determing the same partitioning as is described in the claim, and no motivation was provided for altering what is taught by Bankoski and Wang to produce the partitioning described in claim 1, where a second partitioning is determined by applying a shift determined by a function of time to a prior partitioning. Therefore, "determining the second spatial partitioning ... by spatially shifting the first spatial partitioning by the spatial offset" calculated "from a selected offset function of time" is not obvious from the combination of cited prior art references. 
….
Reply
Bankoski teaches calculating a spatial offset for a second spatial partitioning of a second picture of the sequence based on a selected offset function ([0063][0065]).
As the applicant highlighted, Wang teaches partitioning based on offset function for some frames that follow modulo function. In other words, Wang teaches large or different partitioning for certain frames as a function of time. The direct implementation of Wang is to apply different portioning for certain frames as a function of time, something like on for odd frames and off for even frames.
Applying the teaching of Wang to the teaching of Bankoski, the partitioning or offset of partitioning can be applied to some frames and off for the others. Similar argument applied to claims 17 and 19.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument 
…. Claim 8 features an encoded indication of which offset function of time was selected at an encoder. Claim 8 is not obvious from any combination of cited prior art references because this feature is not obvious.

Bankoski does not disclose an encoded indication of an offset function of time. With respect to claim 4, the Office Action suggests that Bankoski’s motion vectors act as a function for determining an partitioning. Office Action, at 6. However, 1) the Office Action also admits (regarding claim 1) that Bankoski does not teach a function of time for determining a partitioning; and 2) while a motion vector may be a spatial offset, a motion vector, as in Bankoski, is not a “function of time” used to calculate an spatial offset from “a time corresponding to the second picture,” as in claim 8. Hence, Bankoski does not disclose “an indication of a selected offset function of time” extracted from an encoded video sequence, as in claim 8.
…
Reply
One with ordinary skills in the art understands that any modification on the encoder should be signaled either explicitly or implicitly to the decoder, so that the encoded video can be properly decoded. Hence, it is obvious to one with ordinary skills in the art that adding the teaching of Wang (encoder/decoder, Figs. 4 and 5) to Bankoski necessitate sending an information from the encoder to the decoder, so as to apply the same rule or time function on the corresponding frames. Similar argument applied to claims 15 and 16.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note: 
As outlined during the interview dated, 02/07/2022, the proposed amendment is not enough to overcome the prior-art of record, where using modulo function by applying offset to some frames and not the other is still satisfying the broadest reasonable interpretation of the claim language.
Claim 22 is better, but further amendment is need to overcome the prior-art of record. 

Claim Objections
Claims 17-21 are  objected to because of the following informalities:  
Claims 17/19: recite “the times are spatially offset from each other”, a typo for portions.  Dependent claims 18 and 19, are objected based on their dependency on objected claims. 
Claim 21: recites “petitioning”, a typo for partitioning.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bankoski et al. (US 20190268618 A1) hereinafter Bankoski, in view of Wang et al. (US 9392272 A1) hereinafter Wang.
Regarding claim 1
Bankoski teaches a method of coding video (a method for encoding or decoding a video signal [0004]; Fig. 4 and 5), comprising: 
determining a first spatial partitioning; predictively coding a first picture of a sequence of source video pictures including predicting partitions of the first picture according to the first spatial partitioning (a first partitioning of a region is determined at 602.  This can include determining a first partitioning of at least a portion of a frame before a current frame in a video sequence… determining the first partitioning may incorporate using rate-distortion calculations.  For example, when the frame is the first frame in the video sequence, the first partitioning may be performed by dividing the frame into blocks … [0052][0053]; Fig. 6);
calculating a spatial offset for a second spatial partitioning of a second picture of the sequence from a selected offset function (the motion vectors used to modify the first partitioning represents an indication of the second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  determining a second spatial partitioning different from the first spatial partitioning by spatially shifting the first spatial partitioning by the spatial offset (the motion vectors used to modify the first partitioning represents spatial offset of the second partitioning [0063] Fig. 7A-C); predictively coding a second picture of the sequence of the source video pictures including predicting partitions of the second picture according to the second spatial partitioning (second partitioning is determined, it is used to encode or decode a current region of the current frame at 606 [0066]; Fig. 6);
transmitting a coded video sequence including the first coded picture, the second coded picture “compressed bitstream 420 [0041]; Fig. 4”, and an indication of the first spatial partitioning and the second spatial partitioning (The decoded frame is decoded according to the partitioning determined by the encoder in one implementation… [0054]; The technique used to modify the partitioning for each block of the frame processed according to FIG. 6 may be identified by a flag or other identifier within the bitstream such that the decoder generates the same partitioning of the subsequent frame [0065]).
Bankoski did not explicitly teach selecting partitioning as a function of time and a time corresponding to the second picture.  
Wang teaches selecting partitioning as a function of time and a time corresponding to the second picture (Different partitioning methods are thus desirably applied to different parts of the video. Re-evaluating motion every n frames addresses such a concern. Process 700 performs this process by using a modulo function as described hereinafter, Col. 9 Lines 20-46, Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of Bankoski. The motivation for such an addition would be to achieve the goal of partitioning frames in a video stream using source difference variance based partitioning to improve encoder performance without calculating variances for every frame (Wang, Col. 9 Lines 20-46).

Regarding claim 3; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches the second spatial partitioning is determined to be the first spatial partitioning with a spatial offset (corners or vertices “and with them borders” of the portions of the regions are moved within the updated position by the same motion vector “or a different motion vector” to modify the first partitioning to the second partitioning [0063]; Fig. 7A-C), and wherein the indication of the second spatial partitioning includes the spatial offset ([0065]).  

Regarding claim 4; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the indication of the first spatial partitioning and the second spatial partitioning includes an indication of an offset function for calculating a spatial offset, and the second spatial partitioning is determined by spatially shifting the first partitioning by the spatial offset determined from the offset function (the motion vectors used to modify the first partitioning represents an indication of the second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  
Regarding claim 5, is rejected under the same reasoning as claim 1, where Wang further teach using the modulo function (Col. 9, Lines 20-46; Fig. 7)

Regarding claim 6; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the size of partitions in the first spatial partitioning varies within the first spatial partitioning ([0053][0061]; Fig. 7B-C and 8B).  

Regarding claims [8, 10-14] “decoding method”, 15 “CRM decoder”, 16 “decoder apparatus” are rejected under the same reasoning as claims [1, 3-7] “encoding method”, where Bankoski teaches decoder/encoder method/apparatus for encoding or decoding a video signal ([0004]-[0009]; Fig. 4 and 5); and Wang teaches encoder/decoder (Figs. 4 and 5).

Regarding claims 17 and 19, are rejected under the same reasoning as claims 1 and 8 respectively, where tessellation may define a “quad-tree” partitioning of image data “non-overlapping.
Please note the examiner considered the definition of tessellation according to the specification [0051] and figures FIGS. 5A-5H, 6, and 8A-8C of the current application.

Regarding claim 22,
Bankoski teaches a method of coding video (a method for encoding or decoding a video signal [0004]; Fig. 4 and 5), comprising: 
determining a first spatial partitioning; predictively coding a first picture at a first time from a sequence of source video pictures, the coding including predicting partitions of the first picture according to the first spatial partitioning (a first partitioning of a region is determined at 602.  This can include determining a first partitioning of at least a portion of a frame before a current frame in a video sequence… determining the first partitioning may incorporate using rate-distortion calculations.  For example, when the frame is the first frame in the video sequence, the first partitioning may be performed by dividing the frame into blocks … [0052][0053]; Fig. 6);
selecting a partitioning offset function, determining a second spatial partitioning by spatially shifting the first spatial partitioning by a horizontal offset and a vertical offset, (the motion vectors used to modify the first partitioning represents an indication of the horizontal and vertical offset of second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  wherein the horizontal and vertical offsets are determined according to the partitioning offset function (the motion vectors used to modify the first partitioning represent horizontal and vertical offsets of the second partitioning [0063] Fig. 7A-C); predictively coding a second picture of the sequence of the source video pictures including predicting partitions of the second picture according to the second spatial partitioning (second partitioning is determined, it is used to encode or decode a current region of the current frame at 606 [0066]; Fig. 6);
“compressed bitstream 420 [0041]; Fig. 4”, and an indication of the selected partitioning (The decoded frame is decoded according to the partitioning determined by the encoder in one implementation… [0054]; The technique used to modify the partitioning for each block of the frame processed according to FIG. 6 may be identified by a flag or other identifier within the bitstream such that the decoder generates the same partitioning of the subsequent frame [0065]).
Bankoski did not explicitly teach selecting partitioning as a function of time and a time corresponding to the second picture.  
Wang teaches selecting partitioning as a function of time and a time corresponding to the second picture (Different partitioning methods are thus desirably applied to different parts of the video. Re-evaluating motion every n frames addresses such a concern. Process 700 performs this process by using a modulo function as described hereinafter, Col. 9 Lines 20-46, Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of Bankoski. The motivation for such an addition would be to achieve the goal of partitioning frames in a video stream using source difference variance based partitioning to improve encoder performance without calculating variances for every frame (Wang, Col. 9 Lines 20-46).

Claims 2, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Tourapis et al. (US 20180084255 A1) hereinafter Tourapis.
Regarding claim 2, 
Bankoski and Wang
Bankoski did not explicitly teach wherein the spatial partitioning includes overlapping partitions, and the predictive coding including overlapping block motion compensation. 
Tourapis teaches wherein the spatial partitioning includes overlapping partitions, and the predictive coding including overlapping block motion compensation ([0044]; Figs. 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tourapis to the teachings of Bankoski and Wang. The motivation for such an addition would be less blockiness and for providing a level of coding quality with low system resources (Tourapis [0046]).

Regarding claim 9 “decoding method”, 18 “encoding method”, 20 “decoding method” are rejected under the same reasoning as claim 2 “encoding method”, where Bankoski teaches decoder/encoder method/apparatus for encoding or decoding a video signal [0004]-[0009]; Fig. 4 and 5); and Wang teaches encoder/decoder (Figs. 4 and 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Park et al. (US 20200329241 A1) hereinafter Park.
Regarding claim 7,
Bankoski teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the first spatial partitioning includes at least one pair of neighboring partitions that are spatially shifted and not aligned with respect to each other such that a partition boundary on at least one side of the pair is discontinuous (Fig. 7B-C and 8B).
Bankoski
Park teaches neighboring partitions of the same size that have discontinues boundaries (The coding units 2306 and 2310 having a non-square shape have discontinuous boundaries with the coding units 2302 and 2304 having a square shape. Also, the coding unit 2308 has a square shape and is a coding unit located at the center when a coding unit having a non-square shape is split into an odd number of coding units. Like the coding units 2306 and 2310 having a non-square shape, the coding unit 2308 has discontinuous boundaries with the adjacent coding units 2302 and 2304 having a square shape [0208]; Fig. 23; Fig. 22 shows also the concept of merge and splitting of neighboring blocks which makes an obvious alternative to one with ordinary skills in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Park to the teachings of Bankoski and Wang. The motivation for such an addition would be to achieve efficient image encoding and decoding and to improve quality of a reconstruction image (Park [0010]).

Please note: the specification did not give reasons for these block size selection and shifting, other than to achieve discontinuous boundaries between partitions to reduce blocking artifacts, which can be achieved with any size of the blocks. In other words, the amendment about the block size is just a regular routine optimization or obvious alternative choices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Chuang et al. (US 20180109814 A1) hereinafter Chuang.
Regarding claim 21,
Bankoski teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein every partition boundary of the first spatial partitioning is discontinuous across the first picture except at partitioning boundaries at the picture edges (Fig. 7B-C and 8B), It is obvious that some frames of Bankouski will lead to all partitioning being shifted with respect to other.
Chaung teaches spatial shifted partitions that have discontinues boundaries (Fig. 2 shows the concept of merge and splitting of neighboring blocks which makes an obvious alternative to one with ordinary skills in the art; [0023][0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chuang to the teachings of Bankoski and Wang. The motivation for such an addition would be to achieve efficient coding (Chuang [0022]).

Please note: Claim 21 can be also rejected using Tourapis (Fig. 4A and 4C, for example diamond-shape or oval-shaped partitioning is not expected to have any vertical or horizontal continuous boundaries), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419